Title: From George Washington to James McHenry, 13 December 1798
From: Washington, George
To: McHenry, James



Sir
Philada Decr 13 1798

You will observe that in the arrangement of the officers alloted to New York there is an alternative of Wm S. Smith or Abijah Hammond for Lt Colonel Commandant. Various considerations demand that the motive of this hesitation should be explained. Had military qualifications alone been consulted the name of Colonel Smith would have stood singly and he would have been deemed a valuable acquisition to the service. Had there ever been no other source of objection than the erroneous political opinions of late attributed to him, his honor and attachment to his country would have been relied upon. But as well myself as the two generals whose aid I have had in the nominations have been afflicted with the information well or ill founded that he stands charged in the opinion of his fellow citizens with very serious instances of private misconduct; instances which affect directly his integrity as a man. The instances alleged are various but there is one which has come forward in a shape which did not permit us to refuse it our attention. It respects an attempt knowingly to pledge property to Major Burrows by way of security, which was before conveyed or mortgaged for its full value to Mr William Constable; without giving notice of the circumstance, and with the aggravation, that Major Burrows had become the Creditor of Col. Smith through

friendship to an amount which has proved entirely ruinous to him. While the impossibility of disregarding this information forbade the selection of Col. Smith absolutely, the possibility that it might admit of some fair explanation dissuaded from a conclusion against him.
As it will be in your power to obtain further lights on the subject it has appeared adviseable to leave the matter in the undetermined form in which it is presented and to assign the reason for it. You are at perfect liberty to communicate this letter to the President. Candour is particularly due to him in such a case. It is my wish to give him every proof of frankness, respect and esteem. Lest it should be suspected that Major Burrows has officiously interfered to the prejudice of Col. Smith, it is but justice to him to declare that such a suspicion would be entirely without foundation. With great consideration & regard I have the honor to be Sir Your obedt servt
